EXHIBIT 1

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 1of2 Document 23-1
3:52 0!

< Back My bus itinerary! NY

| am available to be picked up tonight or
tomorrow AM. Whichever works better!
Here is my bus schedule. | get in at
5:30PM!! Very excited. S

eecee Sprint 3G «: 8:23 AM $ 98% G+
€ Back (1) Vv
From: digital@gotobus.com Hide

To: sshare9876@gmail.com —

<to Sharon Hinnendael> This Is Your E-
ticket (Los Angeles 10:45am -> Phoenix
0310: Qty 1) <from GotoBus>

June 26, 2015 at 7:11 AM

GotoBus.com E-Ticket

Dear Sharon Hinnendsel, Manago My Booking
Thank you for booking on GotoBus.com. Please review your + Change booking
reservation detaits betow. - Resend my tickets

+ Track bus status

Total Amount Charged: $55

 

Traveler Confirmation Number

{. Sharon Hinnendsel Adut 16853
Contact Info: Sharon Hinnendac! Phone: 9202652233

 

Service provided by: Tufesa

 

Schedule: 10:45am -> ix 0310 Schedule ID: TFS552
Depart: 10:45am Fri, Jun 26.2015 Los Angeles, 611 Maple Ave. Los Angeles, CA
CA 90014(Between 6th & 7th St)

Ww = A 4

Case 1:20-cv-01028-WCG_ Filed 07/31/20 Page 2 of 2 Document 23-1
